Citation Nr: 1612882	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for diabetes mellitus, type II. 

4.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active military duty from May 1983 to May 1992. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran requested a Board hearing, but failed to report to the hearing in August 2014. No explanation has been offered as to the Veteran's failure to report to the hearing and the Board finds the request has been withdrawn. 38 C.F.R. § 20.704 (2015). 

This claim was previously before the Board in October 2014, at which time it was remanded for additional development.  The agency of original jurisdiction (AOJ) has complied with the remand directives. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's left knee disorder is not etiologically related to service and arthritis did not manifest within one year of his discharge from service.  

2.  The Veteran's right knee disorder is not etiologically related to service and arthritis did not manifest within one year of his discharge from service.  

3.  Diabetes is not etiologically related to service, did not manifest within one year of his discharge from service, and is not secondary to a service-connected disorder.  

4.  An eye disorder is not etiologically related to service and is not secondary to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a right knee disorder. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.307, 3.309 (2015).

2.  The criteria are not met for service connection for a left knee disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria are not met for service connection for diabetes mellitus, Type II. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The criteria are not met for service connection for an eye disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application. VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim. As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order. 

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes service treatment records, private treatment records, and VA examination reports. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran in this case seeks entitlement to service connection for a right knee disorder, a left knee disorder, diabetes mellitus, Type II, and an eye disorder.  In pertinent part, it is contended that the Veteran's bilateral knee disorders had their origins during his period of active military service, and that his diabetes and eye disorder are secondary to his service-connected hypertensive heart disease. 

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology. 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Certain chronic disabilities, including arthritis and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a). 

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Bilateral knee disorder

Service treatment records show that the Veteran complained of knee pain in June 1983, June 1986, and October 1987.  A June 1986 x-ray showed that no significant abnormalities were found.  In a November 1988 report of medical examination, a clinical evaluation of the Veteran's knees was normal.  In a contemporaneous November 1988 report of medical history, the Veteran denied trick or locked knees, but reported swollen or painful joints.  The physician's summary noted there was a history of swollen knees with no problems at present.  The Veteran's separation examination was not available.  

Post service treatment records show the Veteran reported low back pain with right sided radicular symptoms in May 2001.  Orthopaedic records showed normal motor function in the knee extensors and strength and sensation in the lower extremities.  

In a December 2001 statement, the Veteran reported that in March 2001, he reaggravated a knee injury sustained in service.  In a July 2002 statement, the Veteran reported that his left knee swells often and that he also injured it while in the military.  

The Veteran requested knee braces for osteoarthritis of the knee in June 2009.  A March 2013 VA primary care record showed complaints of knee pain and the comment: "[h]e is aware that his weight is a cause of his knee pain."  In an April 2013 treatment record, the Veteran reported bilateral knee pain for the prior 10 to 15 years.  Records from 2013 and 2014 show diagnoses of osteoarthritis of the bilateral knees.  

The Veteran has shown an in-service injury and a current diagnosis.  Therefore, a nexus to service is necessary to support his claim of service connection.

The Veteran underwent a VA examination in May 2014.  The examiner diagnosed bilateral knee strain, bilateral chondromalacia, and status post bilateral knee surgery with residual scarring.  The Veteran reported that his symptoms began in 1985 and were a result of jumping out of helicopters, as well as running.  The examiner opined that the Veteran's bilateral knee disorders were less likely than not incurred in or caused by an in-service injury, event, or illness.  As a rationale, the examiner stated that there are no pertinent service treatment records and that there is a 22 year gap between the Veteran's separation from service and this examination, which does not establish a longitudinal trend.  

A VA examination was conducted in December 2014, pursuant to the October 2014 Board Remand.  The examiner diagnosed bilateral degenerative arthritis of the knees, bilateral osteoarthritis of the knees, bilateral knee strain, and a left knee meniscal tear.  The Veteran reported injuring his knee while running and hiking.  He stated that he has experienced pain in his knees for a long time.  

The examiner opined that it is less likely than not that the Veteran's current bilateral knee conditions were incurred during or caused by military service.  In support of this opinion, the examiner provided the following rationale:

Service treatment records document the Veteran having been evaluated and treated for complaints of bilateral knee pain.  The first noted complaint was in June 1983.  The record is silent regarding a knee complaint until June/July 1986 and the last notation was made in October 1987.  The long periods of time between complaints support the assertion that the knee conditions were acute in nature, resolved over time and did not represent a chronic disability, also confirmed, by the Veteran's not reporting any knee condition on the SF88 (report of medical history dated 29 nov 1988).  Since the last notation in October 1987, the service treatment records are silent regarding any knee
condition/complaint.  

In evaluating the Veteran's claimed knee disorders, the Board has a duty to assess the credibility and weight to be given to the evidence of record. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, although the Veteran reported several instances of knee pain during service, there is no evidence that these instances were a chronic disorder, rather than isolated acute instances.  Additionally, although the Veteran's separation examination is unavailable, the December 1988 periodic examination showed normal knees and that although the Veteran reported a history of swelling in his knees, there were no problems present at that time.

To the extent that the Veteran stated that he experienced symptoms of a bilateral knee disorder since service, the Board finds that the Veteran is competent to offer lay evidence of his symptoms; however, it finds that the contemporaneous objective medical records are more probative as to continuity of symptoms, or lack thereof.  The earliest complaint of knee pain post service was in 2001, at which time the Veteran reported aggravating an old knee injury, but did not complain of continuity of symptoms since service.  

The Board notes the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection. See Maxson v. West, 12 Vet. App. 453 (1999). The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue. Id. 

Given that no chronic knee disorder was found in 1988 and there is no evidence of complaints of knee pain or treatment for a knee disorder until 2001, the Board does not find any assertion of continuity of symptomatology credible. 

With respect to the presumptive service provisions of 38 C.F.R. § 3.309(a), the record fails to demonstrate arthritis manifested to a compensable degree within one year of service discharge. Therefore, the presumption of service connection related to chronic disabilities does not apply. 

Finally, regarding whether sufficient evidence exists of a nexus between the Veteran's current bilateral knee disorders and active service, the December 2014 VA examiner opined it is less likely as not (less than 50 percent probability) that the Veteran's current bilateral knee disorder is caused by, or is a result of, military service. In explaining her rationale, the examiner cites to the in service treatment records showing complaints of acute knee pain, the 1988 finding of no present symptoms, and the lack of treatment records for a bilateral knee disorder until many years post service. 

The Board finds the opinion of the December 2014 VA examiner credible and probative because the opinion is based on the Veteran's pertinent medical history, as well as the results of a physical examination.  The report provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). On the other hand, the record does not contain any competent medical evidence relating the Veteran's current bilateral knee disorder to active service. Thus, a preponderance of the evidence establishes the Veteran's current bilateral knee disorder is not caused by, or otherwise etiologically related to, active service.

The Board has considered the Veteran's lay statements relating his current bilateral knee disorders to active service. However, while the Veteran is competent to report symptoms observable to a layperson, e.g., experiencing knee pain or swelling; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection. Latham v. Brown, 7 Vet. App. 359, 365 (1995). 

In sum, a preponderance of the evidence demonstrates the Veteran did not incur a bilateral knee disability during active service, nor did a bilateral knee disability manifest to a compensable degree within a year following discharge. The preponderance of the evidence also demonstrates the Veteran did not experience continuity of symptomatology, and that it is less likely than not any current bilateral knee disability is attributable to active service. Thus, the claim for entitlement to service connection for bilateral knee disorder is denied. 

Diabetes

The Veteran contends that his diabetes mellitus is due to service or secondary to his service-connected hypertensive heart disease. 

Service treatment records are negative for any complaints, symptoms, or treatment for diabetes.  Instead, a July 1986 record shows the Veteran requested to be tested for diabetes and diabetes was ruled out.  In the November 1988 report of medical examination, his urinalysis was negative for sugar and a clinical evaluation of his endocrine system was normal.  

Post-service treatment records show "new onset of diabetes" in December 2006.  

The Veteran underwent a VA examination for diabetes in December 2015.  The examiner noted a diagnosis of diabetes mellitus, Type II in 2009.  The examiner opined that the Veteran's diabetes is not as least as likely as not due to service.  In support of his opinion, the examiner noted that service treatment records show that tests were performed in service to rule out diabetes at the Veteran's request.  A three hour glucose tolerance test in August 1986 was normal.  A repeat fasting glucose in March 1987 was also normal.  Therefore, the Veteran did not have diabetes, or findings thereof, in service.  

The examiner further opined that the Veteran's diabetes is not caused by or aggravated by his service-connected hypertensive heart disease.  In support of this opinion, the examiner stated that there is no evidence based medical literature which supports or suggests a causal nexus between hypertensive heart disease and the development, aggravation, or worsening of diabetes.  The examiner also noted that although the Veteran showed signed and symptoms of a diabetic peripheral neuropathy, there is no evidence based medical literature that suggests a nexus between hypertension and development of diabetic peripheral neuropathy.        

The Veteran has a diagnosis of diabetes; however, there is no evidence of an in-service event, illness, or injury.  Therefore, entitlement to service connection on a direct basis is not warranted.

Similarly, with respect to the presumptive service provisions of 38 C.F.R. § 3.309(a), the record fails to demonstrate diabetes manifested to a compensable degree within one year of service discharge. Therefore, the presumption of service connection related to chronic disabilities does not apply. 

To the extent that the Veteran contends that his diabetes is secondary to his service-connected hypertensive heart disorder, the December 2015 VA examiner opined that the medical literature does not support a nexus between these disorders, either of causation or aggravation.  Although the Board finds the Veteran to be competent to provide evidence of lay observable symptoms, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson, supra; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no medical opinion of record supporting the Veteran's claim of secondary service connection.  

In sum, a preponderance of the evidence demonstrates the Veteran did not incur diabetes during active service, nor did diabetes manifest to a compensable degree within a year following discharge. The preponderance of the evidence also demonstrates the diabetes is not secondary to a service-connected disorder. Thus, the claim for entitlement to service connection for diabetes is denied. 

Eye disorder

The Veteran contends that he has an eye disorder due to service, or alternatively, as secondary to his service-connected hypertensive heart disorder.  

Service treatment records are negative for any symptoms, complaints, or treatment for an eye disorder.  In the November 1988 report of medical history, the Veteran denied eye trouble and the contemporaneous report of medical examination showed bilateral near and distance vision of 20/15.  

Post-service treatment records show that in October 2006, the Veteran sought treatment for complaints of one month of bilateral blurring and eye pain.  

At a March 2007 VA examination, the examiner noted that the Veteran's eye examination was abnormal in that findings showed ptyerigium both eyes, limited to sclera.  No opinion regarding etiology was offered.  

A VA eye examination was conducted in December 2014.  The examiner diagnosed nuclear sclerotic cataracts of both eyes.  The examiner also noted that there were no hypertensive changes in the retina and no diabetes changes in the retina.  The examiner opined that the Veteran's eyes disorder is less likely than not related to service, caused by or aggravated by hypertensive heart disease or diabetes mellitus.  As a rationale, the examiner reiterated that the Veteran's "dilated fundus examination shows healthy retina (both eyes) with no changes associated with hypertension and diabetes mellitus."  The examiner further noted that the Veteran has cataracts, which are clouding of the lens that affect vision.  He opined that the Veteran's cataracts are related to normal aging of the eye and not related to diabetes or hypertension.  

The Veteran has a diagnosis of an eye disorder; however, there is no evidence of an in-service event, illness, or injury.  Therefore, entitlement to service connection on a direct basis is not warranted.

To the extent that the Veteran contends that his eye disorder is secondary to his service-connected hypertensive heart disorder, the December 2015 VA examiner opined that the medical literature does not support a nexus between these disorders, either of causation or aggravation.  Although the Board finds the Veteran to be competent to provide evidence of lay observable symptoms, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson, supra; Kahana, supra; Jandreau, supra.  There is no medical opinion of record supporting the Veteran's claim of secondary service connection.  

In sum, a preponderance of the evidence demonstrates the Veteran did not incur an eye disorder during active service. The preponderance of the evidence also demonstrates that the Veteran's eye disorder is not secondary to a service-connected disorder. Thus, the claim for entitlement to service connection for an eye disorder is denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply. See 38 U.S.C.A. § 5107


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for diabetes mellitus, type II is denied. 

Service connection for an eye disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


